Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vincent Gustafson on May 3, 2022.
The application has been amended as follows: 

	Non-elected claims 46-55 and 58 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest the method, as recited by claims 1-17, 19-23 and 25-45, particularly including the coated particles each comprising (1) a core comprising cork material and (2) at least one outer shell comprising a first plastic material solidified around and encapsulating the entire core of each of the coated particles after being melted by application of mechanical and/or thermal energy, said first plastic material comprising one or more thermoplastic polymers, wherein for each coated particle, the at least one outer shell has a thickness of 10 to 100 microns.  Applicant’s remarks filed on January 4, 2022 are persuasive.  The Examiner agrees that Strickman et al. (US 4,042,543) does not disclose at least one outer shell comprising a first plastic material solidified around and encapsulating the entire core of each of the coated particles after being melted by application of mechanical and/or thermal energy, wherein for each coated particle, the at least one outer shell has a thickness of 10 to 100 microns, as newly amended.  While Hugo (FR 3020592) discloses an outer shell comprising a first plastic material solidified around and encapsulating the entire core of each of the coated particles, wherein for each coated particle, the at least one outer shell has a thickness between 1 and 10 microns, the Examiner agrees that these outer shell coatings are not reasonable alternatives.  Strickman et al. discloses coating  the cork core, thereafter filling spaces with polymer, to encase the cork core in a matrix of polymer, wherein the polymer material is the same for coating and filling (polymer material can be a mixture of polymers, but the mixture is the same for coating and filling), wherein the cork core is encased in the same polymer (or the same mixture of polymers) (col. 2, line 41, to col. 3, line 53; table in col. 4).  Hugo discloses that a second material forming the coating (outer shell) 12 is different from the first material forming the matrix 6 (see English translation at [0004]), wherein the cork core is encased by two different materials: the first material of coating 12 and the second different material of matrix 6 (figs. 1-2).  The purpose of the coating of Strickman et al. is to encase the cork core in a matrix of polymer.  The purpose of the coating of Hugo is to ensure good affinity both with the cork core 10 and the matrix 6 encasing the cork core.  Thus, these different coating methods cannot be reasonably considered to be alternatives.  Further, the Examiner agrees that both Strickman et al. and Hugo do not disclose the at least one outer shell further having a thickness of 10 to 100 microns.  Therefore, it would NOT be obvious to a skilled artisan to modify an encasing coating with a good affinity coating and to further modify such coating to have a thickness of 10 to 100 microns which is not disclosed by either Strickman et al. or Hugo. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744